Citation Nr: 0021423	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic left knee 
disability, on either a direct basis or as secondary to 
service-connected residuals of a fracture of the left 
proximal femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from January 1987 
to August 1988 and from February 1991 to January 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1988 at which time it was remanded to 
the VARO in Chicago for further development.  The case has 
been returned to the Board for appellate review.


FINDING OF FACT

The veteran's claim for direct or secondary service 
connection for a left knee disability is not plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a left knee disability on either a 
direct basis or as secondary to service-connected left femur 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, or if preexisting service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the 
inservice injury or disease and current disability.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (1999).  Service connection for arthritis of 
the left knee may be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307 and 3.309 (1999).

The veteran is not entitled to presumptive service connection 
for a left knee disability.  He does not contend, nor does 
the medical evidence show, that arthritis of the left knee 
was manifested in the year following his separation from 
service.  The medical evidence shows that reference was made 
to left knee problems in September 1992.  At that time the 
veteran was employed doing mildly physical type work, but was 
doing a lot of walking.  He had persistent aching pain along 
the medial aspect of the knee.  He was not aware of any 
single specific injury.  An X-ray study of the knee was 
normal.  Subsequently, he underwent arthroscopy of the knee 
with shaving of and chondroplasty of the left lateral femoral 
condyle in January 1993.

The claims file is devoid of any communication from a medical 
professional concluding that the left knee disability first 
shown in late 1992 is in any manner related to the veteran's 
military service.

The only evidence linking the veteran's left knee disability 
to his period of service consists of his own statements.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary Service Connection.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  In Allen, the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that the term "disability" as used in 38 U.S.C.A. § 1110 
"...refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "...pursuant to Section 1110 and 
Section 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id at 448.

Thus, service connection on a secondary basis may be created 
under 1 of 2 situations.  The first is when the disorder is 
proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, supported by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

As indicated above, the veteran currently has a left knee 
disability, and he is service connected for residuals for a 
fracture of the left femur.  However, there is no medical 
evidence showing that a connection or a relationship between 
the service-connected disability and the current left knee 
disability is plausible.  At no time has a medical 
professional indicated that the veteran's service-connected 
residuals of a fracture of the left femur have in any way 
caused or aggravated the current left knee disability.  As 
indicated above, the veteran is not competent to opine that 
such a relationship is possible.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without competent medical evidence establishing that 
there is a plausible relationship between the diagnosed left 
knee disability and the service-connected residuals of a 
fracture of the left femur, the claim for service connection 
on a secondary basis is not well grounded.  See Jones, 7 Vet. 
App. at 137.

The undersigned notes that the Board remanded the case for 
further development in May 1998.  It was specifically 
indicated that the veteran was to be accorded an examination 
to determine the nature and etiology of all current left knee 
pathology and the examiner was to express an opinion 
regarding the likelihood of a relationship between the 
service-connected fracture residuals of the left proximal 
femur and the current left knee pathology, to include an 
opinion as to whether a left knee disability, if not caused 
by the service-connected hip disorder, had been aggravated by 
the left hip disability.  However, for whatever reason and 
without explanation, the veteran failed to report for the 
examination.  The veteran himself was informed by 
communication dated in December 1998 that the duty to assist 
an individual in developing a claim was not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He was 
informed in that communication that he could not passively 
wait for assistance in a circumstance where he might or 
should have information that would be essential in obtaining 
supporting evidence.  He was told that failure to respond 
could result in an adverse decision.  Nonetheless, he failed 
to show for an examination subsequent thereto.  The record 
reveals that the RO even made an attempt in September 1999 to 
contact the veteran by telephone.  A voice mail message was 
left for him to call a toll-free number, but the veteran 
still failed to respond.

Because the Board now determines that the veteran has not 
submitted a well-grounded claim, the statutory duty to assist 
has not been triggered, and thus there can be no duty to 
assist violations.  See 38 U.S.C.A. § 5107; Epps v. Gober, 
126 F.3d 164 (Fed. Cir. 1997) (under Section 5107(a), the 
Secretary has the duty to assist only claimants who establish 
a well-grounded claim).  Until he establishes a well-grounded 
claim, VA has no duty to assist the veteran in developing 
facts pertinent to his claim, including providing him 
additional medical examinations at VA expense.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); See Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).  The Board's remand was erroneous to the 
extent that it implicitly concluded that the claim for 
service connection was well grounded and requested a medical 
opinion concerning the etiology of a left knee disability, to 
include a question as to whether or not there might have been 
aggravation attributable to the service-connected fracture 
residuals of the left femur.  The failure of the RO to comply 
with the terms of the Board's remand is not prejudicial to 
the veteran given the lack of a well-grounded claim.  See 
Morton.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for direct or 
secondary service connection for a left knee disability is 
plausible, the claim must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a left knee disability, on either a 
direct basis or as secondary to service-connected residuals 
of a fracture of the left femur, is denied.


		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

	



 

